“Policy Matters” Code of Ethics Policy Reference: GS/OR/001 Policy Owner: Jacqui Hughes Policy Manager: Lorraine McFarlane Version Control Version No Date Reason for Change Agreed by V1.0 Jan 07 Initial Policy reformat Jacqui Hughes BACKGROUND/ REASON FOR POLICY Martin Currie Inc owes a fiduciary duty to its clients.This means that we must avoid all activities, interests and relations that might interfere or appear to interfere with making decisions in the best interests of Martin Currie Inc.’s clients.Martin Currie Inc has a regulatory obligation to put in place a Code of Ethics outlining best practice in how we conduct certain activities such as personal dealing, insider trading and receipt of gifts. SCOPE AND APPLICATION All Staff must adhere to the Code of Ethics and its requirements are built into Martin Currie policies and procedures such as the Employee Dealing Procedures, the Market Manipulation Policy and the Hospitality and Gifts Policy. The Employee Dealing Procedures cover staff, their partners and any dependents or members of their family or household. The Investment floor, Dealing team and Martin Currie Inc directors have an additional obligation to review and sign-off that they have reviewed and understood the Code of Ethics annually. REVIEW The Code of Ethics is reviewed annually by Risk and Compliance and by our US lawyers, Ropes & Gray.It is updated on an ad hoc basis following any changes to regulations that impact it. POLICY MINIMUM STANDARDS You must place the interests of clients first For example, you must: ■ not purchase for a client a security you own personally for the purpose of increasing the price of that security. ■ not invest personally in a security that may be appropriate for your client without first considering that investment for your clients (i.e. client orders must take priority). You must avoid taking inappropriate advantage of your position For example, you must: ■ not use your knowledge of clients’ portfolio transactions to profit by the market effect of those transactions. ■ not engage in insider trading. ■ not accept investment opportunities or gifts of more than deminimus value. You must conduct all personal securities transactions in full compliance with the Code. For example, you must: ■ make an initial disclosure of your personal securities holdings within 10 days of the commencement of your employment. This must be as up-to-date as possible and at minimum accurate to within 45 days of your starting date at Martin Currie. ■ make an annual disclosure of your personal holdings. ■ follow Employee Dealing Procedures.The authorisation form and broker confirmation/contract note must be passed to Risk & Compliance as soon as possible and at minimum within 30 days of the quarter end. ■ hold the security for at least seven days ■ notify Risk & Compliance on the authorisation form if you have dealt in this stock on your own or your dependent’s behalf in the last 60 days.It is recommended practice that you do not deal in the same stock within the same 60 day period. ■ not carry out insider trading.That means you must not trade while in possession of material, nonpublic information, you must not communicate such information to others, you must not recommend the purchase or sale of securities on the basis of such information and you must not provide substantial assistance to someone who is engaged in any of these activities. YOU MUST REPORT ANY VIOLATIONS OF THE CODE OF ETHICS PROMPTLY TO THE CHIEF COMPLIANCE OFFICER RESPONSIBILITIES New staff (You) are responsible for: providing an initial list of your personal securities holdings within 10 days of the commencement of your employment.This must be as up-to-date as possible and at minimum accurate to within 45 days of your starting date at Martin Currie. informing Risk & Compliance if you are a member of an investment club. All staff (You) are responsible for: following the Martin Currie Employee Dealing Procedures. checking the insider dealing banned list before completing an employee dealing authorisation form. obtaining authorisation from an appropriate Authorisation Officer and from the Head or, in her absence, the acting Head of the Dealing team.The Authorisation Officer will be a member of the appropriate investment team.For example, if buying a European stock, ask one of the European team to sign off the authorisation form, failing them the Chief Investment Officer. passing a properly signed off employee dealing form to Risk & Compliance prior to instructing your broker. passing a copy of the broker confirmation/contract note for the trade to Risk & Compliance as soon as received by you. disclosing to Risk & Compliance if you are gifted stocks or if there is a corporation action your holding that means your holding has changed. annually disclosing a list of your current security holdings. informing Risk & Compliance of any discretionary accounts you have and the firm that maintains the account following the Employee Dealing Procedure if you participate in any investment related decisions in relation to an account managed by another firm. following the Employee Dealing Procedures in relation to any investments held jointly with another person or on behalf of a dependent. getting prior approval before joining an investment club. not trading in a security if you have material, nonpublic information regarding that security. Informing the Executive Assistants in the Investment Support Team that a security should be added to the Insider dealing list. not engaging in market manipulation intended to raise, lower or maintain the price of any security or to create a false appearance of active trading. not trading if there is a possibility of a conflict of interest. following the Hospitality and Gifts Policy.All gifts must be passed to the Head of Intelligent Office along with a completed gifts form.A Hospitality form must be completed for all corporate entertainment over a value of £100 and passed to Risk & Compliance. not revealing any information relating to the investment intentions, activities or portfolios of clients or securities that are being considered for purchase or sale except to those persons who need to know that information in order to carry out their duty. Investment floor - In addition to the above (You) are responsible for: annually signing off a copy of the Code of Ethics to confirm that you have read and understood its terms. not causing or attempting to cause any advisory client to purchase, sell or hold any security for the purpose of creating any personal benefit for you or a dependent. ensuring that you do not act as a director on the boards of publicly traded companies unless you have a prior authorisation from the Chief Compliance Officer of Martin Currie Inc. Executive Assistants - In addition to the All Staff responsibilities above (You) are responsible for: adding and removing securities from the Insider dealing list on Sentinel. sending out All Staff Emails informing staff of the inclusion or removal of a security from the Insider dealing list. maintaining a record of the All Staff Email by saving it in the All Staff Email folder in the Public folders under Investment Teams, Investment Support. Martin Currie Inc Directors - In addition to the All Staff responsibilities above (You) are responsible for: annually signing off a copy of the Code of Ethics to confirm that you have read and understood its terms. Risk & Compliance - In addition to the All Staff responsibilities above (You) are responsible for: reviewing completed authorisation forms and broker confirmation/contract notes to ensure pre-clearance was obtained. comparing personal trading to any restricted lists. assessing whether any personal trading was carried out at the same time as clients. analyzing trading for patterns that may indicate abuse. co-ordinating and maintaining proof of the annual certification SANCTIONS It is a disciplinary offence not to follow Employee Dealing Procedures. Insider trading violations may result in severe sanctions being imposed on the individual(s) involved and on Martin Currie. These could involve: being barred from employment in the securities industry SEC suits for disgorgement and civil penalties of, in the aggregate, up to three times the profits gained or losses avoided by the trading private damage suits being brought by persons who traded in the market at about the same time criminal prosecution, which could result in substantial fines and jail sentences even in the absence of legal action, violation of insider trading prohibitions or failure to comply with this Code of Ethics may result in termination of your employment and referred to the appropriate authorities REPORTING There are quarterly employee dealing checks carried out by Risk & Compliance There is an annual requirement to disclose all securities holdings to Risk & Compliance For the Investment floor, there is a annual certification that you have read and understood the Code of Ethics On an annual basis Martin Currie Inc produce a Rule 206(4)-7 report, which confirms whether the policies and procedures of Martin Currie Inc are working in practice and highlights any failures. All information will be available for inspection by the Securities & Exchange Commission (‘SEC’), Financial Services Authority or any other self-regulatory organisation of which Martin Currie or any of its group companies is a member and any state securities commissions. REFERENCE Rule 17j-1(a) of the Investment Company Act of 1940 and Rule 204A-1 of the Investment Advisers Act of 1940 require Martin Currie Inc to have a Code of Ethics. The following rules deal with insider trading: Section 204A of the Advisers Act Insider Trading and Securities Fraud Enforcement Act of 1988 Rule 10b5-1 of the Securities Exchange Act of 1934 APPENDIX –CODE OF ETHICS IN FULL CONTENTS INTRODUCTION 4 GENERAL PRINCIPLES 4 PERSONAL SECURITIES TRANSACTIONS 5 FIDUCIARY DUTIES 8 INTRODUCTION Who does the code apply to? Under
